DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 11, 12, and 14 are objected to because of the following informalities:
Claim 1, line 10, delete second recitation of “at least”;
Claim 11, line 1, after “comprising” insert --the-- and change “a” to --the--;
Claim 12, line 2, change “first” to --at least one--; and
Claim 14, line 2, after “two” insert --of the--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear if the “region” recited in claim 1, line 14 and/or claim 3, line 5, is referencing the “region” previously recited in claim 1, line 13.
It is unclear if the “direction” recited in claim 1, line 15, is referencing the direction of “extending transversely to the first guide rail” previously recited in claim 1, lines 6-7.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/081963 (hereinafter “WO963”).
Regarding claim 1, WO963 discloses a guide system for guiding at least one movably supported door wing, the guide system comprising:5
a first guide rail 7,
at least one guide carriage 8 configured to be connected to the at least one door wing and being configured to run along the first guide rail,
a second guide rail 24 separate from the first guide rail, the second guide rail extending transversely to the first guide rail in a mounted condition,10
a carrier 29 configured to be displaceable relative to the second guide rail, the at least one guide carriage can be arranged on the carrier, and
a transfer device 13 for transferring the at least one guide carriage at least from the first guide rail to the carrier,
wherein the transfer device includes at least one control curve configured so as to 15be “bow-shaped” (i.e. arcuate or curved end portion of 13) at least over a region, so that the at least one guide carriage, upon a transfer from the first guide rail to the carrier, can be moved at least over a region in a direction of the second guide rail (see Fig. 5a and 6a).  
Regarding claim 2, wherein the guide carriage (when arranged on the carrier) includes at least 20one running wheel 14 configured to run along the control curve.  
Regarding claim 11, an arrangement comprising at least one door wing 2 and a guide system according to claim 1 for guiding the at least one door wing.  
Regarding claim 12, wherein the arrangement comprises at least one second door wing 1 hingedly connected to the first door wing by a vertically extending axis in the mounted condition.  
5Regarding claim 13, an item of furniture 3 comprising the guide system according to claim 1.  
Regarding claim 14, wherein the item of furniture comprises a furniture carcass and at least two door wings 1,2 movably supported relative to the furniture carcass, wherein the door wings are hingedly connected to one another by a vertically 10extending axis in the mounted position, wherein the at least two door wings can be moved by the guide system between a first position, in which the door wings are aligned substantially parallel to one another (Fig. 4c), and a second position, in which the door wings are aligned substantially coplanar to one another (Fig. 1).  
15Regarding claim 15, wherein at least one lateral cavity 28 for accommodating the door wings is provided, wherein the door wings in the first position, in which the door wings are aligned substantially parallel to one another, can be inserted into the at least one lateral cavity (Fig. 8c).
Allowable Subject Matter
Claims 3-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677